Title: Mary Smith Cranch to Abigail Adams, 29 May 1797
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Dear Sister
          Quincy May 29th 1797
        
        I hear by mr Smith & Cousin Louissa’s Letter to her Sister that your journey made you sick for several days I do not wonder at it. you was fatigued before you sat out & such bad roads to pass without more time to pass them in was enough to make you sick the weather has been very cool, uncommonly So here every thing but Indian corn grows finely notwithstanding. your Farms Would delight you. your deserted House makes me feel melancholy when I pass it.

but I say to my self how foolish to indulge such feelings my Friends cannot be in two places at the same time. my thoughts shall follow them & immagination supply the place of reality united you can serve your country better than when Separated—& I See the President look so happy at again being with his Family that I cannot wish my Sister to be absent from him so long as her health can be any way preserv’d—but you do not think of Staying any of you in Philadelphia I hope thro the hot months & if you must leave the city why cannot you take mrs Smith & her children & come & make us a visit I want much to see her & her little one. how are her spirits I always feel as if she was depressed. Cousin Charles mr Smith says is doing well. I rejoice that any body is, but these dreadful breakages have made such a change in peoples circumstances & prospects as is truly distressing what our son will do I know not. he means to go immediately into the practice of Law— he never should have left it to dance after a “will-with-a-whisp.” the loss of his Books he now feels Severely tis like a mans going to work without Tools & rather worse because an ingenious man could make them. it is cruil in them not to let him have money enough to get a few Law Books. I shall be glad when he is independent of them all— I wish it may be in mr J Greenleaf’s power to place some securitys in his Parents & Brother Johns hands to preserve them from distress— mrs Appleton & her three children are Boarding with her Brother John & they live very will, at present but I am very uneassy & think as I always have done that Lucy acted a very imprudent part ever to consent to take the charge upon her she has done without security deposeted in their own hands—for the annuity they were to receive. I said all at the time that it was proper for me to say & must be silent now— mr & mrs Greenleaf desire me to thank you for the cheese you sent them— mrs Norton was here last week She was better than she had been. She hurt her stomack by attending wholly herself to her dairy. She makes her girl do it now with looking after
        Mrs Beal has been unwell ever since you left home mrs Black is well. mr Belcher has had a very ill turn & keept house a week I think he has a fever we miss him sadly about our work— We have a Town Meeting to day to receive mr Whitneys answer to a request to preach from the last meeting to this. I told you before that the Town had chosen a Comitteee to consider what was proper to be offer’d mr whitney. mr Black & Captain Beal waited upon him with the vote & the request. He said he could not supply the Pulpit for the

two first sundays as he was going a journey & when he got to his Fathers he would let them know what he would do he accordingly Sent them a Letter & a very unpolite & ungentlemany one it is. it was directed to mr Cranch as chairman. I was astonish’d at the imprudence of it. I will send you a copy of it. you will not like very well to see your name in it to be read in a Town meeting— I wanted to hide the Letter—to bid him put it into his Pockit & send a Polite refussal at least— That he should have so large a majority of the votes at first so little as we knew of him out of the Pulpit when mr Flint had preach’d so much longer & had made himself so agreable to the People by his sympathitic manners in their troubles & afflictions one would have thought rather flattering to him than otherways, & upon the second trial to find mr Flints party so willingly joining the minority & declaring they had no other objection to him but that they did not know him as well as they did mr Flint. but trusted from what they had heard of him that he was a worthy character was an evidence not only of their prudence but of their disposition to peace & harmony— It was very odd in him to tell us we could not offer him any thing that would be an object with him till he had found what would be offer’d & very wrong indeed to mention a private oppinion of yours in such a publick manner. if he had been so determin’d at first not to settle with us upon any other terms than that of being the first choice of all the people he should have told us so or stay’d among us enough to have been known— mr Harris has call’d him very justly a clerical Coquette—
        Mr Cranch has just return’d from meeting he has been reading mr Whitneys Letter to the Town— they were some of them so angry that they said if he was to preach here again they would not go into the meeting house to hear him. this was said by some of his warmest Friends your Brother adams & Capt. Beal Say they will do their own preaching rather than he should be ask’d even to supply the Pulpit mr Black that this will teach him never to again vote for a man with whom he is not acquainted
        Honest mr Flint would not have treated the Town so— we cannot with any face send again for him & so we have lost them both— mr Whitney has undoubtedly superior Pulpit Talents, but I do not believe he would have made so useful a minister as mr Flint
        we have had a younger Son of mr Hilliards preaching for us two sabbaths. he is as unlike his Brother as he well can be— He has a good voice & speaks handsomely writes & prays well & is quite a

sensible well bred man he is desir’d to preach six days more. but whether he can I question he has been trouble’d with weak eyes for a year or two which prevents his reading or writing much he has been oblig’d to get others to read to him
        I have had a Letter from sister Peabody lately She was well. Cousin Betsy is more cheerful than I fear’d she would be but I cannot make her willing to go from home so much as I want her too— she has a cough hanging about her which makes me uneassy. I hope the air & a little exercise will make her better— I feel the loss of my dear Cousin Mary more than I could have conceiv’d I should she is almost constantly present to my mind. she posses’d great fortitude & had many hard struggles to obtain the resignation she arriv’d at I wish she could have talk’d more— I hope her Spirit is at rest— dear dear girl I did not know how much I lov’d her till she left me— it was the will of heaven & I must be silent—
        I was going to copy mr Whitneys Letter but it is too long I will only make an extract or two I hope to hear from you this week if you have found a little leasure please to give my Love to the President & tell him that even the chronicle has spoken highly of his late Speech.
        My Love to cousin Louisia She is a good Girl to write so often she does us a great deal of good—
        now for the extract—
        After observing that upon the first voting near half the Town were for mr Flint & that tho upon a second trial the votes were almost all for him. yet he says the Language of those who gave their sufferages for mr Flint was—tho we have no particular objection to mr Whitney yet we like mr Flint better— he says it was a fix’d principle with him never to settle where there was much of a division in short he must be their first choise another reason why he does not chuse to stand as a candidate any longer is That while mr Wibird draws fifty pound of his salary tis probable we should not be able to offer him any thing that could induce him to think of fixing down among us— this Idea he says was suggested to him by mrs Adams when he was last there—“that he had no Idea whatever others might have of setting without an adequate support—[”]
        he should have waited till they had made an offer & not have said this till he had found it insufficient there was no request made to him but to preach longer he might have thank’d the Town & declin’d without giving a reason—
        
        I know you will write as often as you can as you must be assur’d you will add greatly to the comfort of your affectionate Sister
        
          M Cranch
        
      